Citation Nr: 1329209	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a temporary total rating (TTR) based on 
surgery for gynecomastia of the left breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to August 
1998, and from February 2000 to March 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part, found that new and 
material evidence had not been received to reopen a claim of 
service connection for gynecomastia of the left breast, and 
that the Veteran was not entitled to a TTR for a 2006 
surgical procedure thereof.  The RO in Indianapolis, 
Indiana, currently has jurisdiction over the Veteran's VA 
claims folder.

The Veteran provided testimony at a hearing before a 
Decision Review Officer (DRO) in October 2010.  A transcript 
of this hearing is of record.

The Board observes that during the pendency of this case, a 
March 2012 rating decision established service connection 
for left breast gynecomastia, status-post surgical repair, 
evaluated as 30 percent disabling; as well as a residual 
scar of thereof, evaluated as noncompensable (zero percent).  
Service connection was effective for both disabilities from 
April 25, 2008.  Nothing in the record available for the 
Board's review reflects the Veteran has expressed 
disagreement with either the initial ratings for these 
disabilities, or the effective date thereof.  Therefore, 
this appellate claim has been resolved and is no longer 
before the Board for appellate consideration.  See Grantham 
v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (Holding that 
where an appealed claim for service connection is granted 
during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning 'downstream' 
issues, such as the compensation level assigned for the 
disability and the effective date);





FINDINGS OF FACT

1.  The Veteran underwent a surgical procedure for his left 
breast gynecomastia at a VA facility in June 2006.

2.  Service connection has been in effect for left breast 
gynecomastia since April 25, 2008.


CONCLUSION OF LAW

The criteria for a TTR based upon the June 2006 surgical 
procedure for the Veteran's left breast gynecomastia are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 4.29, 4.30 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, however, the Board finds 
that this appeal must be denied as a matter of law.  In 
VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the 
evidence, is dispositive.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
In other words, the Board finds that there is no legal 
entitlement to the benefits claimed.  Thus, there is no 
reasonable possibility that further notice or assistance 
would aid in substantiating this claim.  Accordingly, the 
Board finds that no further discussion of the VCAA is 
required because any deficiencies of notice or assistance 
are moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(Compliance with the provisions regarding notice and 
assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim). 

With respect to the October 2010 DRO hearing, the Court held 
in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 
C.F.R. 3.103(c)(2) requires that the RO official or VLJ who 
conducts a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  
However, as already noted, the Board finds that the Veteran 
has no legal entitlement to a TTR based  upon the June 2006 
surgical procedure on his left breast gynecomastia.  
Therefore, there is no evidence the DRO could have suggested 
that would support the claim.  The Veteran did have the 
opportunity to provide testimony regarding his left breast 
gynecomastia, to include the circumstances of the 2006 
surgery.  Accordingly, there is no prejudice to the Veteran 
for any deficiency in this hearing.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 
3.103(c)(2), nor has he identified any prejudice in the 
conduct of this hearing.  In fact, the Veteran indicated he 
was satisfied with this hearing.  See Transcript p. 15.  As 
such, the Board finds that, consistent with Bryant, the 
duties set forth in 38 C.F.R. 3.103(c)(2) have been 
satisfied. 

The Board notes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (The Board must review the entire record, but 
does not have to discuss each piece of evidence).  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

A total disability rating will be assigned when it is 
established that one or more service-connected disabilities 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29. 

A TTR will also be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge or outpatient release that 
treatment of one or more service-connected disabilities 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body case, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30.

In this case, there is no dispute the Veteran underwent 
surgery for his left breast gynecomastia in June 2006 at a 
VA facility.  Although the Veteran had previously claimed 
service connection for this disability prior to the June 
2006 surgery, that claim was denied by an unappealed January 
2001 rating decision; and, more importantly, service 
connection was established for this disability from April 
25, 2008.  Simply put, service connection was not in effect 
for the left breast gynecomastia at the time the Veteran 
underwent this surgical procedure or for almost 2 years 
thereafter.  TTRs under 38 C.F.R. §§ 4.29 and 4.30 are only 
available for hospital treatment, surgery, or other 
qualifying treatment for service-connected disabilities.  
Thus, the Veteran's claim of entitlement to a TTR under 38 
C.F.R. § 4.29 and/or § 4.30 based on the June 2006 surgery 
for the left breast gynecomastia must be denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

For these reasons, the Veteran's claim for a TTR must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (Where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground 
of lack of legal merit). 


ORDER

Entitlement to a TTR based on June 2006 surgery for 
gynecomastia of the left breast is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


